Citation Nr: 1536722	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to January 28, 2013 for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, to include entitlement to an earlier effective date.

4. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity, to include entitlement to an earlier effective date.

5. Entitlement to a rating in excess of 50 percent for PTSD.

6. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

7. Entitlement to an initial disability rating in excess of 10 percent for headaches, to include entitlement to an earlier effective date.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that granted service connection for PTSD and assigned an initial rating of 30 percent effective from March 23, 2005.

A hearing was held in July 2012 by means of video conferencing equipment with the Veteran in Wichita, Kansas, before George E. Guido, Jr., a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.  Subsequent to the hearing, VLJ Guido retired from the Board and in January 2015, VA notified the Veteran of that fact and offered him the opportunity to testify before another VLJ.  38 U.S.C. § 7107(c); 38 C.F.R.       §§ 19.3(b), 20.707.  In February 2015, the Veteran indicated that he did not wish to appear for another hearing and that the Board should adjudicate his claims.

In December 2012, the Board remanded the issue of entitlement to a rating in excess of 30 percent for PTSD for additional development.  The development was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In July 2013, the RO granted a 50 percent rating for his PTSD and assigned an effective date of January 28, 2013.  In January 2014, the Board denied entitlement to a rating in excess of 30 percent prior to January 28, 2013 and to a rating in excess of 50 percent from that date for the Veteran's PTSD.  The Veteran appealed the January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) which vacated the Board's decision on the issue of entitlement to a rating in excess of 30 percent for PTSD prior to January 28, 2013.  The Veteran expressly withdrew his appeal seeking a rating in excess of 50 percent from January 28, 2013 for PTSD.  The claim was returned to the Board for appropriate action.

The Board observes that while the Veteran withdrew his appeal seeking entitlement to a rating in excess of 50 percent for PTSD, as noted in the JMR, he filed a claim for a TDIU and in conjunction with that claim, the RO denied entitlement to a rating in excess of 50 percent for PTSD in an August 2014 rating decision.  The Veteran filed a timely notice of disagreement (NOD); however, a statement of the case (SOC) has not been issued on that matter and as such, it must be remanded for appropriate action in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

Additionally, in January 2014, the RO granted service connection for headaches and assigned a 10 percent evaluation effective March 29, 2007.  The Veteran filed a timely NOD; however, a SOC has not been issued.  Further, in the August 2014 rating decision, in addition to addressing PTSD, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities and granted a 10 percent rating for each limb with an effective date of September 20, 2013.  The RO also denied entitlement to a rating in excess of 20 percent for diabetes mellitus, type II and denied entitlement to a TDIU.  The Veteran filed a timely NOD for each of these issues; however, a SOC has not been issued.  Accordingly, these issues must all be remanded for appropriate action in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon, 12 Vet. App. 238.  Thus, the Board accepts limited jurisdiction over these issues for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

In a December 2014 letter, the Veteran's representative raised the issue of entitlement to special monthly compensation (SMC) due to the Veteran's service-connected disabilities based on aid and attendance.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board currently does not have jurisdiction over it.  Therefore, the SMC issue is referred to the AOJ for appropriate action.

All issues except entitlement to a disability rating in excess of 30 percent prior to January 28, 2013 for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to January 28, 2013, the frequency, severity and duration of the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.






CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for PTSD prior to January 28, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the service treatment records, VA and private medical records, and records from the Social Security Administration.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

The Board previously remanded the case for the purpose of affording the Veteran an additional VA examination, which was performed in July 2013.  The Board has reviewed the examination report and finds the RO substantially complied with the requirements of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Regarding VA examinations and adequacy of the provided examination reports, examinations were provided in February 2007 and January 2013.  The February 2007 VA examiner did not have the claims file for review; however, because the examiner interviewed the Veteran and provided a detailed report describing the Veteran's symptoms, the Board finds that the examination report is adequate for rating purposes.  The January 2013 VA examiner reviewed the claims file, interviewed the Veteran, and provided a detailed report describing the Veteran's symptoms.  Therefore, this examination report is adequate for rating purposes. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.    § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to January 28, 2013, the Veteran's PTSD was assigned a 30 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014 applies and any evaluation of the Veteran's condition must consider the criteria established in the DSM-IV.  The Board notes that the DSM-V does not change how VA evaluates the severity of the Veteran's disability.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In February 2005, just before filing his claim, the Veteran was referred for Eye Movement Desensitization and Reprocessing (EMDR) therapy.  The Veteran reported that he was married and had two children.  He had a good relationship with his children and said he talked to them often by telephone and got together with them at holidays.  He also identified a sister and said they spoke on occasion.  He was unable to work and had financial problems, which was a stressor for him.  The Veteran reported a history of depression, anxiety, panic, fearfulness, and other residual effects of the trauma he experienced in Vietnam.  The provider, K. B., MSW, LCSW, noted a diagnosis of PTSD and assigned a GAF score of 65.

In a July 2005 letter from K. B., she summarized the Veteran's PTSD symptoms.  She indicated that his symptoms included hypervigilance and hyper-startle response; inability to participate in activities reminiscent of combat, such as hunting, riding in a helicopter, or traveling overseas; difficulty sleeping due to symptoms such as anxiety; obsessive compulsive disorder tendencies with hand washing; acrophobia and claustrophobia; and significant memory impairment, including loss of entire days.  The Veteran reported significant relationship problems due to his tendency to isolate.  He had no close friends other than his wife and was unable to trust others.  Other symptoms included anxiety and depression, difficulty concentrating, survivors guilt, and distress at the anniversary of the fall of Vietnam.  He also described identity issues such as feeling like he does not know who he is, feeling like part of him did not return from Vietnam, and feeling a sense of aimlessness.

The Veteran submitted a statement dated August 31, 2005.  He indicated that he had a reaction to helicopters; was unable to hunt due to flashbacks; could not sleep with sheets tucked in; feared being held down; was hostile when people tried to surprise him from behind; engaged in obsessive hand washing; had sleep disturbance; could not travel to Asia; had adrenaline spikes; was suspicious of strangers; felt like people did not understand him; felt disconnected from life; had a fear of heights and closed in places; did not like himself; had episodes of depression each year at the time of the anniversary of the fall of Vietnam; periodically had flashbacks; had memory problems; felt as if part of him did not return from war; questioned his sanity; was isolative; had a lot of acquaintances but no friends; and had difficulty concentrating.  

On VA PTSD examination in February 2007, the Veteran reported painful, intrusive memories of combat, nightmares, and distress when exposed to stimuli such as sounds reminiscent of combat.  While he was able to work throughout his lifetime he masked his symptoms; however, since becoming disabled due to a spine injury in 2004, his re-experiencing symptoms had worsened. 

The Veteran avoided certain situations such as crowds or hunting and reported loss of interest in previously pleasurable activities.  He described some social interactions, such as playing poker with friends and of having been married for 39 years.  However, the only person he really trusted was his spouse.  He indicated that he and his wife lived in a recreational vehicle and traveled throughout much of the year.  He described ongoing difficulty with sadness and depression as well as a longstanding difficulty with sleep disturbance, although his sleep pattern had improved after being placed on a CPAP machine.  The Veteran reported symptoms of anger and irritability, hypervigilance and hyper-startle response, and difficulty with concentration and focus.

The examiner observed that the Veteran was alert, oriented and cooperative.  His mood was somewhat depressed and his affect was blunted.  His thoughts were clear and goal-oriented.  There was no evidence of delusions or hallucinations.  The Veteran's cognitive abilities were grossly intact, although he described some difficulty with concentration and focus.  The Veteran denied suicidal ideation.  The examiner assigned a GAF score of 60 and indicated that he had moderate symptoms of PTSD.

In a March 2008 statement, the Veteran reported inability to stay focused, memory impairment, and inability to speak coherently at times.  He noted constant depression, distrust of people, obsessive compulsive disorder, acrophobia, claustrophobia, and survivor's guilt.

In July 2012, the Veteran testified that he had had anger management problems since returning from Vietnam, which had worsened over time.  He reported that he had not been treated for PTSD since 2004 or 2005.  Other symptoms included nightmares and sleep disturbance.  The Veteran stated that his short term memory was bad.  He stated that he had a good marriage.  He had been unemployed since 2004 and was receiving Social Security disability benefits due to back problems.  He indicated that he was frequently tired and tried to stay away from people other than his family.  He tried to avoid stressful situations and indicated a tendency to isolate himself from others.  

On VA PTSD examination in January 2013, the Veteran reported a good relationship with his immediate family and stated that he and his wife traveled by recreational vehicle for about 8 years, during which he enjoyed socializing with other RV campers.  He stated that he spent his time caring for his dogs, working in the garage, taking care of his elderly father, going to garage sales and auctions, and attending meetings of Veterans of Foreign Wars and Disabled American Veterans. 

The Veteran indicated that his main problem was irritability, which had increased recently because he was not happy about his physical problems.  The VA examiner noted the Veteran had sleep problems and nightmares, but he was able to sleep 6 to 7 hours a night with medication.  The Veteran stopped having Vietnam-related nightmares in the 1970s but continued to have stressful dreams almost every night involving non-military situations.  The Veteran felt anxiety that would escalate about twice per month, at which time he would go lie down and sometimes his spouse would sit with him.  The Veteran described hypervigilance.  The VA examiner noted that the Veteran appeared to be able to be among people without too much discomfort.  The Veteran avoided reminders of Vietnam. 

Under the PTSD diagnostic criteria, the examiner noted that the Veteran expressed symptoms of re-experiencing the traumatic event; avoided stimuli associated with the trauma; had numbing of general responsiveness; and had persistent symptoms of increased arousal, such as sleep difficulty, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The VA examiner noted the Veteran had depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood.  The GAF score was 60. 

The VA examiner opined that the Veteran's PTSD did not appear to have been severe throughout his lifetime.  The Veteran had earned a Bachelor's Degree and a Master's Degree, had been employed in responsible positions, and had a successful marriage.  The Veteran had also been able to function occupationally and socially, although with effort.  In sum, the Veteran had shown symptoms of depressed mood, anxiety, suspiciousness, some anxiety attacks, some sleep problems and mild memory loss.  The VA examiner stated the Veteran's symptoms most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

The Board has reviewed all of the evidence but finds that the symptoms documented and reported prior to January 28, 2013 were not of the frequency, severity and duration to warrant a rating in excess of 30 percent.  Most of the Veteran's objective and subjective symptoms during the period fall squarely within those associated with the criteria for 30 percent rating, namely, depressed mood, anxiety, suspiciousness, infrequent panic attacks, and mild memory loss.  

While the Veteran indicated that he had difficulty establishing social relationships, tended to isolate himself from others, and had some disturbance of motivation and mood, criteria falling under the 50 percent schedular rating, he indicated that he and his wife traveled extensively, he played poker with friends, and he socialized with people on his travels and with his neighbors.  He had good relationships with his immediate family.  Further, in January 2013, said he spent time caring for his dogs, working in the garage, taking care of his elderly father, going to garage sales and auctions, and attending meetings of Veterans of Foreign Wars and Disabled American Veterans.  At most, he had difficulty establishing close friendships and difficulty enjoying activities that reminded him of combat, such as hunting.  Further, while he noted in a March 2008 statement that he was unable to speak coherently at times, he did not report that symptom to any medical providers or to the Board during his testimony and no difficulties were noted during either examination.  Thus, the frequency, severity and duration of these symptoms were not productive of social impairment with reduced reliability and productivity.

Finally, the Veteran reported on several occasions that he had obsessive compulsive disorder tendencies with hand washing.  The criteria for a 70 percent rating addresses obsessional rituals which interfere with routine activities; however, the severity of his handwashing has not been reported or found to interfere with routine activities or even result in social impairment with reduced reliability and productivity.

The Board has also considered the GAF scores which range from 65 in February 2005 to 60 in February 2007 and in July 2013.  A GAF score of 65 is indicative of "mild" symptoms, while a score of 60 is on the high end of "moderate" symptoms.  The symptoms cited in the DSM-IV essentially mirror the symptoms cited under the schedular criteria for the 30 and 50 percent ratings; however, as discussed above, the frequency, severity, and duration of the Veteran's symptoms in no way approach the criteria for a higher rating.

In summary, the frequency, severity, and duration of the Veteran's PTSD symptoms prior to January 28, 2013 are adequately compensated under the 30 percent rating.  The Board has found no distinct time period during the period under review in which the criteria for higher evaluation were met.  Accordingly, "staged rating" before January 28, 2013, is not appropriate.

III. Extraschedular Rating

The Board has also considered whether a referral for consideration of an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD is denied.



REMAND

Reason for Remand: For issuance of a statement of the case and adjudication of intertwined issues.

As noted above, the Veteran has submitted timely NODs for the following issues: entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, to include entitlement to an earlier effective date; to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity, to include entitlement to an earlier effective date; to a rating in excess of 50 percent for PTSD; to a disability rating in excess of 20 percent for diabetes mellitus, type II; and to an initial disability rating in excess of 10 percent for headaches, to include entitlement to an earlier effective date.  To date, the Veteran has not been provided a SOC or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand these claims rather than merely refer them.  A SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Finally, the Veteran seeks entitlement to a TDIU based on all of his service-connected disabilities, not just his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing a rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Here, the Veteran filed a claim for a TDIU and in correspondence dated December 2014, alleges that he has been unemployable due to his service-connected PTSD, diabetes mellitus, bilateral lower peripheral neuropathy, headaches, and tinnitus since at least 2004.  However, the claims of entitlement to increased ratings for peripheral neuropathy of the bilateral lower extremities, to include entitlement to an earlier effective date; for PTSD subsequent to January 2013; for diabetes mellitus, type II; and for headaches, to include entitlement to an earlier effective date remain pending herein.  Accordingly, because the outcomes of these claims could have a significant impact on the outcome of the TDIU claim, such issues are considered inextricably intertwined, and VA is required to decide these issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case (SOC) for the following issues: entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, to include entitlement to an earlier effective date; to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity, to include entitlement to an earlier effective date; to a rating in excess of 50 percent for PTSD; to a disability rating in excess of 20 percent for diabetes mellitus, type II; and to an initial disability rating in excess of 10 percent for headaches, to include entitlement to an earlier effective date.  Only if the Veteran submits a timely substantive appeal should the claims be returned to the Board for adjudication.

2. Conduct any development necessary for the TDIU claim.

3. After issuance of the SOC and either upon receipt of a timely substantive appeal or the expiration of the period in which the Veteran has to submit a timely substantive appeal, readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow and appropriate period for response.  Thereafter, return the claim to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


